
	
		I
		112th CONGRESS
		2d Session
		H. R. 5143
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Kind (for
			 himself, Mr. Flake,
			 Mr. Blumenauer,
			 Mr. DeFazio, and
			 Mr. Frank of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To prohibit the Secretary of Agriculture from making
		  payments to the Brazilian Cotton Institute.
	
	
		1.Prohibition on payments to
			 Brazilian Cotton InstituteThe
			 Secretary of Agriculture may not directly, or through the Commodity Credit
			 Corporation, make payments to the Brazilian Cotton Institute.
		
